 


114 HR 4898 IH: No Dollars for Iran Act
U.S. House of Representatives
2016-04-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
114th CONGRESS
2d Session
H. R. 4898 
IN THE HOUSE OF REPRESENTATIVES 
 
April 11, 2016 
Mr. Trott introduced the following bill; which was referred to the Committee on Financial Services
 
A BILL 
To prohibit the Department of the Treasury from issuing licenses to permit offshore dollar clearing outside of the United States financial system for transactions involving or benefitting Iran. 
 
 
1.Short titleThis Act may be cited as the No Dollars for Iran Act.  2.Prohibition on certain licenses for offshore dollar clearing related to Iran The Secretary of the Treasury may not issue any license under the Iranian Transactions and Sanctions Regulations (31 C.F.R. Part 560), or under any other law, to permit a person to conduct offshore dollar clearing outside of the United States financial system for transactions involving or benefitting, directly or indirectly, the government of Iran or any Iranian person. 
 
